DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0205483 to Feiweier et al. (Feiweier).

	Regarding claim 1, Feiweier discloses a magnetic resonance imaging apparatus comprising processing circuitry (Feiweier, e.g., paragraphs 89-90) configured to:
	calculate a limit imaging condition based on one or more imaging parameters for determining an imaging condition, the limit imaging condition being an allowable limit relating to heat input to a superconducting magnet (Feiweier, e.g., paragraph 8, “Accordingly, a method for setting a magnetic resonance imaging sequence includes providing at least one limitation by a limitation provision unit. A plurality of parameters of the sequence are provided by a parameter provision unit, wherein a default parameter value is assigned to at least one, or each, of the plurality of parameters. One of the plurality of parameters is selected by a selection unit. A simulation unit establishes at least one sequential pattern based on at least one of the default parameter values. Based on the at least one sequential pattern and based on the at least one limitation, an analysis unit determines a permissible range of parameter values of the selected parameter. Within the permissible range of parameter values, a new parameter value is determined by a determination unit”; also see paragraph 11, “The new parameter value may be determined within the permissible range of parameter values automatically and/or by the operator. If the determination is performed by an operator, the operator may conveniently set a possible parameter value for the selected parameter. To this end, the permissible range of parameter values may be displayed for the operator using an output unit, for example, a monitor. This display may be in color and/or graphically encoded to make it easier for the operator to determine the new parameter value”; also see paragraphs 12-14, “The at least one limitation may include at least one device limitation and/or at least one application limitation” and “An application limitation may refer to a restriction resulting from an influence of the magnetic resonance device and/or an object under investigation, (e.g., a human or animal patient), on account of the performance of a sequence. Thus, for example, it is possible that an application of excessively high gradient amplitudes may cause excessive heating of the magnetic resonance device or a part of the magnetic resonance device”; also see paragraph 17, “Advantageously, the plurality of parameters is suitable for describing and/or determining the sequence. Exemplary parameters are a repetition time (TR) and/or an echo time (TE) and/or a flip angle and/or a readout bandwidth and/or a layer orientation and/or a field of view (FoV)”; also see paragraph 19, “Selection may be performed by the operator and/or automatically. If the operator performs the selection, the selection unit advantageously includes an input unit that, for example, has a monitor. The operator performs the selection, for example, by selecting an input field on the monitor which is assigned to the desired parameter. This input field may, for example, already have a default parameter value which may be changed subsequently, for example, by inputting a new parameter value manually”; also see paragraphs 44-45, 47; also see Fig. 2 and paragraphs 108-118, particularly step 150 in which a permissible range of parameter values R.sub.e of the selected parameter P.sub.e is determined by an analysis unit 29 based on the at least one sequential pattern SE.sub.1 and the at least one limitation L.sub.1; in Feiweier’s arrangement, the determination of a permissible range of parameter values of the selected parameter based on the at least one sequential pattern produced by the simulation and based on the at least one limitation (such as at step 150 in Fig. 2) constitutes “calculate a limit imaging condition based on one or more imaging parameters for determining an imaging condition” as claimed; note that at least one limitation may relate to excessive heating of the magnetic resonance device or a part of the magnetic resonance device; accordingly Feiweier’s limit imaging condition (e.g., the permissible range of parameter values) relates to excessive heating of the magnetic resonance device or a part of the magnetic resonance device, which includes a superconductive main magnet (see, e.g., Fig. 1)); and
	limit an input range of an imaging parameter input by an operator based on the limit imaging condition (see Feiweier as discussed above, range of parameter values for a selected parameter is limited to a permissible range).

	Regarding claim 2, Feiweier discloses wherein the processing circuitry is further configured to present to the operator at least one of the limit imaging condition and a conversion value obtained by converting the limit imaging condition into a risk-correlation value (see Feiweier as applied to claim 1, particularly paragraph 11, “The new parameter value may be determined within the permissible range of parameter values automatically and/or by the operator. If the determination is performed by an operator, the operator may conveniently set a possible parameter value for the selected parameter. To this end, the permissible range of parameter values may be displayed for the operator using an output unit, for example, a monitor. This display may be in color and/or graphically encoded to make it easier for the operator to determine the new parameter value”; Feiweier therefore discloses at least wherein the processing circuitry is further configured to present to the operator the limit imaging condition).

	Regarding claim 3, Feiweier discloses wherein the processing circuitry is configured to: set an upper limit value or a lower limit value of the one or more imaging parameters; and set a limitation in such a manner that values greater than the upper limit value and values smaller than the lower limit value cannot be input (see Feiweier as applied to claim 1, range of parameter values for a selected parameter is limited to a permissible range).

	Regarding claim 4, Feiweier discloses wherein the processing circuitry is further configured to receive input of one or more imaging parameters for determining an imaging condition from an operator (see Feiweier as applied to claim 1, range of parameter values for a selected parameter is limited to a permissible range; also see paragraph 17, exemplary parameters are a repetition time (TR) and/or an echo time (TE) and/or a flip angle and/or a readout bandwidth and/or a layer orientation and/or a field of view (FoV)).

	Regarding claim 5, Feiweier discloses wherein when the processing circuitry receives a change of an imaging parameter from the operator, the processing circuitry changes an input range limited in terms of another imaging parameter relating to the imaging condition (see Feiweier as applied to claim 1, e.g., paragraph 47, dependencies and/or interactions may exist between parameters; also see paragraph 78, the at least one dependent parameter may be understood to be a parameter which is dependent on the at least one dependent parameter, e.g., an alteration of the at least one independent parameter value has an impact on the at least one dependent parameter value).

	Claim 7 recites an imaging management method comprising:
	calculating a limit imaging condition based on one or more imaging parameters for determining an imaging condition, the limit imaging condition being an allowable limit relating to heat input to a superconducting magnet; and
	limiting an input range of an imaging parameter input by an operator based on the limit imaging condition,
and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Feiweier for reasons analogous to those discussed above in connection with claim 1.

	Claim 8 recites presenting to the operator at least one of the limit imaging condition and a conversion value obtained by converting the limit imaging condition into a risk-correlation value and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Feiweier for reasons analogous to those discussed above in connection with claim 2.

	Claim 9 recites setting an upper limit value or a lower limit value of the one or more imaging parameters; and setting a limitation in such a manner that values greater than the upper limit value and values smaller than the lower limit value cannot be input and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Feiweier for reasons analogous to those discussed above in connection with claim 3.

	Claim 10 recites receiving input of one or more imaging parameters for determining an imaging condition from an operator and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Feiweier for reasons analogous to those discussed above in connection with claim 4.

	Claim 11 recites changing an input range limited in terms of another imaging parameter relating to the imaging condition when receiving a change of an imaging parameter from the operator and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Feiweier for reasons analogous to those discussed above in connection with claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Feiweier in view of US 6,68,7527 to Wu et al. (Wu).

	Regarding claim 6, Feiweier discloses wherein the processing circuitry is further configured to: display  through which a value of a target imaging parameter is adjustable (Feiweier, e.g., paragraphs 11, 19); and
	set a display in such a manner as to prevent a value which does not satisfy the limit imaging condition in a direction in which an amount of heat input to the superconducting magnet increases (see Feiweier as applied to claim 1; also see paragraphs 11, 19; range of parameter values for a selected parameter is limited to a permissible range; also see, e.g., paragraphs 28-30, permissible range of parameter values are those values that do not result in the at least one limitation being violated/exceeded; also see paragraphs 12-14, “The at least one limitation may include at least one device limitation and/or at least one application limitation” and “An application limitation may refer to a restriction resulting from an influence of the magnetic resonance device and/or an object under investigation, (e.g., a human or animal patient), on account of the performance of a sequence. Thus, for example, it is possible that an application of excessively high gradient amplitudes may cause excessive heating of the magnetic resonance device or a part of the magnetic resonance device”; accordingly, the permissible range of parameter values may be those values that do not result in excessive heating of the magnetic resonance device or a part of the magnetic resonance device, which includes a superconductive main magnet (see, e.g., Fig. 1)).

	Feiweier is not relied upon as explicitly disclosing display on an output unit using color and/or graphical encoding an interface includes display of a slide bar that prevents sliding to a value.  In related art, Wu discloses displaying of values of a sub-set of the selectable parameters that govern the MRI apparatus operation preferably includes displaying a value of a first selectable parameter on a slider, displaying a limit value corresponding to the first selectable parameter on the slider, and receiving a new value for the first selectable parameter by moving the slider, such moving being constrained by the limit value corresponding to the first selectable parameter (Wu, e.g., col. 4, lines 45-55).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Feiweier such that display on an output unit using color and/or graphical encoding an interface includes display of a slide bar that prevents sliding to a value.  In this way, in the manner disclosed by Wu, a slide bar may be used to input parameters that are constrained by limit values of the parameters (Wu, e.g., col. 4, lines 45-55).

	Claim 12 recites displaying a slide bar through which a value of a target imaging parameter is adjustable; and setting a display in such a manner as to prevent sliding to a value which does not satisfy the limit imaging condition in a direction in which an amount of heat input to the superconducting magnet increases and is rejected under 35 U.S.C. 103 as being unpatentable over Feiweier in view of Wu for reasons analogous to those discussed above in connection with claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2014/0232402 to Tsuda relates to an MRI apparatus using a superconducting magnet equipped with a cryocooler.
	US 2017/0269181 to Aley et al. relates to a method for operating a magnetic resonance apparatus for checking a scanning protocol, described by recording parameters, that is to be implemented.
	US 2013/0147485 to Yokoi relates to a magnetic resonance imaging (MRI: Magnetic Resonance Imaging) apparatus.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863